NUMBER 13-14-00010-CR

                            COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JOSEPH LUNA,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                      On Appeal from the 94th District Court
                           of Nueces County, Texas.



                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Benavides and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Joseph Luna, attempts to appeal a conviction for evading arrest. The

trial court has certified that “the defendant has waived the right of appeal.” See TEX. R.

APP. P. 25.2(a)(2).
       On January 9, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On January 23, 2014, counsel filed a letter brief with this Court.          Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                  PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of February, 2014.




                                              2